Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Reasons for Allowance
Claims 1-2, 4, 6, 9-18, and 23-28 are allowed
The following is an examiner’s statement of reasons for allowance: The prior art of record neither anticipates nor renders obvious all the limitations in independent claims 1, 9 and 17.  Regarding claim 1, the prior art does not teach an isolation structure surrounding a spaced apart from a pinned photodiode and wherein the pinned region extends horizontally from the isolation structure to a second doped portion of the photodiode which extends vertically from the first portion of the photodiode.  Claim 9 differs over the prior art in that the gate structure of a pinned photodiode isolated over the pinned region and its conductive layer is in direct physical contact with the pinned region.  Specifically for claim 17, which includes a pinned photodiode with an isolation structure in the substrate and surrounding the photodiode and a gate dielectric layer that covers the isolation structure and the pinned region and doped regions of the photodiode are partially covered by the gate dielectric region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/           Primary Examiner, Art Unit 2814